Citation Nr: 0931735	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-34 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claims.

In September 2007, the Veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In November 2007, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active 
service.

2.  Tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred as a result of the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

Post-service private medical treatment records show that the 
Veteran has been diagnosed as having bilateral hearing loss 
and tinnitus.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
hearing loss and tinnitus.  

Service medical records are silent for any complaints or 
findings of hearing loss or tinnitus.  Service personnel 
records show that the Veteran was trained as a combat air 
crewman and graduated from the aviation free gunnery unit.  
The Veteran was designated as a combat aircrew member.

The medical evidence of record shows that in May 2005, the 
Veteran received VA medical treatment for complaints of 
decreased hearing over the past year.  At that time, the 
Veteran denied having tinnitus.  The Veteran also denied 
having ear infections, familiar loss, 
occupational/recreational noise exposure, diabetes mellitus, 
aspirin intake or hearing aid use.  The Veteran did have 
military noise exposure as he served as a radioman gunner on 
a dive bomber.  Noise exposure included plane engines, 
dropping bombs, machine gunfire, and loud Morse code 
transmissions.  Pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
55
70
70
LEFT
10
35
55
65
70

The Veteran was diagnosed as having sloping mild to severe 
sensorineural hearing loss with poor work recognition.  A May 
2006 VA treatment record revealed that the Veteran's post-
service employment consisted of brick-laying for 2 or 3 years 
in the 1950s and working for the postal service thereafter 
until retirement.

The Veteran was afforded a VA examination in August 2005.  
The examiner noted that the Veteran's noise exposure during 
service occurred as a result of his involvement with 
aircraft.  The Veteran was also trained in the gunnery 
school, was exposed to bombs, and had episodes of ear pain 
related to barometric changes.  The Veteran described having 
bilateral occasional tinnitus that occurred about two or 
three times a week and lasted for one to two hours, hearing 
loss, and wearing a hearing aid for the past month.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
70
70
LEFT
30
50
60
80
85

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and 16 percent in the left ear.  The 
Veteran was diagnosed as having moderate to severe bilateral 
hearing loss with poor speech recognition scores and 
bilateral intermittent tinnitus.  The examiner opined that 
the Veteran's tinnitus, which was occasional, infrequent, and 
not clinically significant, was more likely than not due to 
his hearing loss.  The etiology of the Veteran's hearing loss 
was related to genetic factors, aging, and noise exposure.  
The examiner concluded that without resorting to speculation, 
he could not determine which of these factors was the 
predominant cause of hearing loss.  

During the September 2007 hearing, the Veteran stated that he 
was exposed to loud noise during service being assigned to a 
dive bomber squadron.  He was assigned to manning the guns in 
a two person plane.  The plane would dive causing blood to 
rush to his head.  At times, he would pass out from the 
pressure.  He also stated that the noise from the guns he 
fired were deafening and the ear phones they were given were 
not very clear so they would have to yell at each other to 
communicate in the plane to hear through their helmets.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The August 2005 VA examiner did not 
provide a definitive opinion as to what was the main cause 
for the Veteran's hearing loss and stated that he could not 
without resorting to speculation.  However, the examiner did 
concede that the Veteran had noise exposure in service and 
his current hearing loss was due, in part, to that noise 
exposure.  The Veteran's account of noise exposure during 
service is credible and is supported by his service personnel 
records that show combat-related training and a combat-
related assignment.  In addition, the Veteran's post-service 
occupations are not indicative of much noise exposure.  In 
light of the foregoing, the evidence is deemed to be at least 
in relative equipoise.  Thus, service connection for 
bilateral hearing loss is warranted.  Furthermore, as the 
Veteran's bilateral tinnitus has been found to be more likely 
than not due to his hearing loss by the August 2005 examiner, 
service connection for this disability is also warranted.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The duty to notify and assist has been met to the extent 
necessary to grant the claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


